[Cite as State ex rel. Montanez v. Sutula, 2014-Ohio-3825.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101525




                             STATE OF OHIO EX REL.,
                               SAMMY MONTANEZ
                                                              RELATOR

                                                      vs.

                              JUDGE JOHN D. SUTULA
                                                              RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Procedendo
                                           Order No. 477251
                                           Motion No. 476461



        RELEASE DATE: September 3, 2014
FOR RELATOR

Sammy Montanez, pro se
Mansfield Correctional Institution
Inmate No. 492-270
P.O. Box 788
Mansfield, OH 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

         {¶1} Sammy Montanez has filed a complaint for a writ of procedendo. Montanez

seeks a writ that requires Judge John D. Sutula to render a ruling with regard to a motion

to “issue revised journal entry of conviction” filed on March 10, 2014, that he alleges is

necessary in order to create a final appealable order in compliance with Crim.R. 32(C) in

State v. Montanez, Cuyahoga C.P. No. CR-04-454739-A. We decline to issue a writ of

procedendo because respondent has performed the requested relief and the writ is now

moot.

         {¶2} Attached to respondent’s motion for summary judgment is a copy of a

judgment entry, journalized on July 3, 2014, which demonstrates that the court has

ordered Montanez to be returned to the trial court’s jurisdiction for a resentencing

hearing, and the order specifically references this original action as the impetus of the

order.    Accordingly, Montanez’s request for a writ of procedendo is moot. State ex rel.

Fontanella v. Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431, 885 N.E.2d 220;        State ex

rel. Reynolds v. Basinger, 99 Ohio St.3d 303, 2003-Ohio-3631, 791 N.E.2d 459. A writ

of procedendo will not issue to compel the performance of a duty that has already been

performed. State ex rel. Rose v. McGinty, 123 Ohio St.3d 86, 2009-Ohio-4050, 914

N.E.2d 366; State ex rel. Sevayega v. McMonagle, 122 Ohio St.3d 54, 2009-Ohio-2367,

907 N.E.2d 1180.

         {¶3} Judge Sutula’s motion for summary judgment is granted. Costs to

respondent.    Costs waived.   The court directs the clerk of courts to serve all parties
with notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

         {¶4} Writ denied.


__________________________________________
MELODY J. STEWART, JUDGE

MARY J. BOYLE, A.J., and
LARRY A. JONES, J., CONCUR